Mr. Justice Goddard
delivered the opinion of the court:
This action was originally brought before a justice of the peace. On May 23, A. D. 1902, the cause was tried and judgment rendered against defendant for costs. An appeal bond, in many respects defective, was approved by the justice of the peace the 3d day of June, 1902. In the county court, the appellee, defendant below, appearing for that purpose only, moved the court to- dismiss the appeal on the ground that the appeal bond was not filed and approved in conformity with the requirements of section 2679, Mills’ Ann. Stats.,, which, inter alia, provides: “The party praying the appeal shall, within ten-days from the rendition of the judgment from which he desires to take an appeal, enter into bond, with security to be approved and conditioned as hereinafter provided. * * * ”
The court denied this motion. The statute above referred to is mandatory and jurisdictional, and must be strictly complied with, and, unless an appeal is taken within the statutory period, as therein provided, the court has no jurisdiction, and the appeal is void for all purposes, and will be dismissed either on motion of appellee or on the court’s own motion. In such case, the 'court has no power to make any other order than that of dismissal. — 2 Enc. PI. & Pr. 239, and cases cited.
The court erred in denying the .motion. The judgment is reversed, and the cause remanded, with directions to dismiss the appeal. Reversed.
Chief Justice Gabbert and Mr. Justice Bailey concur.